Bleckley, Chief Justice.
1. Whilst the general lien of laborers rested on the . act of 1869, a summary foreclosure in the method applicable to steamboat liens could be had, it would seem, as to both realty and personalty. Stonewall, etc. Ass’n v. McGruder, 43 Ga. 9; Tarver v. Fleming, 53 Ga. 297. But this was changed as to realty by the act of 1873. According to that act (Code, §1990), *572liens on real property, not mortgages and as to which some other mode is not prescribed, are to be foreclosed by suit brought within twelve months. This provision has been construed in Snow v. Council, 65 Ga. 123, and Love v. Cox, 68 Ga. 269. These cases hold not only that a summary enforcement of the lien by mere affidavit, etc. cannot be had, but also that, in order for the lien to exist on realty in a way to be enforced by suit, it must be recorded substantially as required by §1980 of the code. Inasmuch as there was no evidence before the court in the present-case of the existence of any lien in behalf of the laborer, except the affidavit of foreclosure and the ji. fa. issued thereon, the laborer could not participate in any distribution of the proceeds of real property with which the court was dealing.
2. But it seems that the fund was derived in part from personalty sold under the mortgages, and as to such part we think the foreclosure was sufficient. The method of foreclosure was that prescribed in §1991 of the code, and the lien being general and applying to all the personal property of the debtor, there was no necessity for pointing out or specifying in the affidavit or the fi. fa. any particular property. It is only in the foreclosure of special liens that such particularity is needed or appropriate. Although by the act of 1887 (pamphlet p. 59) the affidavit was amendable, it in fact needed no amendment, but was good and sufficient as it stood. Moody v. Travis, 76 Ga. 832 ; Dixon v. Williams, 82 Ga. 105. The latter case holds also that the fi. fa. was not vitiated as one against personal property because it improperly embraced a direction to seize lands and tenements as well as goods and chattels. It holds moreover in effect that adverse claimants of the money would have no right to have the foreclosure “ overruled and *573stricken,” even though, it were legally defective. Their only right would be to have the defect treated as a good reason for not awarding the money to the laborer in opposition to their claim.
3. After overruling and striking the foreclosure, there was nothing before the court to compete -with the mortgages, the money having been produced by property real and personal, not embracing the 100 sticks of timber as to which the foreclosure was held good. But the final order passed recites that the mortgages were older than the contract of labor, and that they were sufficient in" amount to absorb the whole fund. It was argued before us that this fact would cure any error the court may have committed in pronouncing the foreclosure as to the general lien on personalty insufficient. But we think otherwise. The code, §1974, declares: “ Laborers shall have a general lien upon the property of their employers, liable to levy and sale, for their labor, which is hereby declared to be superior to all other liens, except liens for taxes, the special liens of landlords on yearly crops, and such other liens as are declared by law to be superior to them.” Mortgages are nowhere declared by law to he superior, and whether older or younger than the contract for labor makes no difference, provided they were not already in existence when the statute giving this lien to laborers was passed. The question seems virtually decided by Stonewall, etc. Ass’n v. McGruder, 43 Ga. 9, and Langston v. Anderson, 69 Ga. 65. In the former of these cases McCay, J., said, speaking of the act of 1869: “We do not care to discuss the policy of this law, though we think it founded in good sense and based on a wise public policy. It is intended to secure to a large class of poor people, dependent for subsistence upon the safe and speedy collection of their wages, a speedy mode of enforcing their just claims. It is intended also to *574give to these dependent people a preference to ordinary debts. And this, as we think, is also a wise public policy. These claims are generally small; they belong for the most part to persons who look solely to their daily wages for immediate subsistence, and if they lose that they are in want, and in danger of becoming a public charge. It is only in cases of insolvency that this preference can practically intei’fere with other debts, and the laborer very properly, in our judgment, is thought by the legislature to have the highest claim upon the assets of an insolvent debtor.” We quite concur in these views and have no doubt that the true construction of the act of 1873, as well as that of 1869, requires us to grade the general lien of laborers higher than the lien of ordinary mortgages, without respect to their comparative dates. Liens of the same class and character rank by their dates. But liens which exist by virtue of the nature and character of the indebtedness, and which the statute recognizes and favors for the advancement of public policy, do not lose their priority by reason of being younger than others of a different kind.
We are of opinion that in this case the proceeds of the personalty before the court should have been applied to the laborer’s lien in preference to the mortgages. . The court erred in overruling and striking the foreclosure so far as the personalty was concerned.

Judgment reversed.